Citation Nr: 9904176	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent on 
appeal from the initial grant of service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran served on active duty from September 1965 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals from 
a May 1997 rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO), 
that, in pertinent part, granted entitlement to service 
connection for PTSD with an evaluation of 10 percent, 
effective from January 2, 1997.  The veteran submitted a 
notice of disagreement with this decision in June 1997 
arguing that the disability rating should be increased to 30 
percent.  The RO issued a statement of the case (SOC) in 
September 1997, and a substantive appeal was received in 
October 1997.

The veteran was afforded a VA PTSD exam in May 1997.  
However, this examination report does not provide the 
specific information necessary for the Board to ascertain the 
degree of functional impairment resulting from the veteran's 
service connected PTSD based on the current criteria provided 
in the VA Schedule for Rating Disabilities.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  For example, the 
findings on mental status examination were sparse and the 
examiner did not assign a Global Assessment of Functioning 
(GAF) scale score.  In short, the Board cannot derive 
findings of medical fact from the medical evidence in this 
case.  Therefore, the Board finds that further development is 
required in this regard.  See Colvin v. Derwinski, 1 Vet. 
App. 121 (1991) (holding that the Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions.)

After the veteran disagreed with the original 10 percent 
disability rating assigned for his service-connected PTSD, 
the RO issued a SOC that phrased the issue as "[i]ncreased 
evaluation for service connected post traumatic stress 
disorder, evaluated 10 percent disabling."  The United 
States Court of Veterans Appeals (Court) recently held that 
there is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  The distinction may be important in determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id., slip op. 
at 8 and 17.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id., slip op. at 9.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
slip op. at 17.  The Court in Fenderson specifically found 
that a supplemental statement of the case that incorrectly 
treated a claim as one for increased evaluation for a 
service-connected condition rather than as a disagreement 
with the original rating awarded could not serve as an SOC as 
to the appeal from an initial rating assigned to the service-
connected condition.  Id.  The SOC provided to the veteran in 
the instant appeal likewise mis-stated the issue, in that the 
RO stated the issue on appeal as one of entitlement to 
increased evaluation.  On remand, the RO must comply with 
Fenderson in its phrasing and consideration of the issue on 
appeal.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
service-connected PTSD since his 
separation from service.  Request all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 CFR 3.159(c).

2.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
given a copy of this remand and the 
criteria for evaluating mental disorders 
(38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998)), as well as the veteran's entire 
claims folder.  The examiner is asked to 
review the veteran's medical history 
prior to conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the veteran's PTSD, from January 1997 
to the present.  The examiner is asked to 
discuss the effect, if any, of the 
veteran's PTSD on his social and 
industrial adaptability, describing the 
degree of impairment in work efficiency 
or ability to perform occupational tasks 
and the symptoms of PTSD that result in 
such impairment.  The examiner is asked 
to assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.  The frequency and severity of 
manifestations of PTSD should be 
described as completely as possible.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim in 
accordance with the Court's holding in 
Fenderson, supra.  In so doing, provide 
the veteran and his representative a 
supplemental statement of the case that 
correctly identifies the issue on appeal 
as entitlement to a disability rating in 
excess of 10 percent on appeal from the 
initial grant of service connection for 
PTSD, and allow an appropriate period for 
response.  

Then, the claims folder should be returned to the Board 
following appropriate procedure.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The purpose of this REMAND is to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


